Exhibit 10.1
 
THIS AGREEMENT (the "Agreement") is made as of this 1st day of April, 2013
 
BETWEEN
 
(1)  
VINCE VELLARDITA ("Employee”); and

 
(2)  
SEVEN ARTS ENTERTAINMENT INC. a Nevada corporation (the "Company") which for
purposes of this Agreement shall mean the Company and its Affiliates (as defined
below).

 
WHEREAS,
 
(A)  
Company desires to engage Employee as its President and Managing Director and
Chairman of its Board of Directors and Employee desires to accept such
engagement.

 
(B)  
To secure Employee's services, the parties hereto desire to enter into  this
Agreement.



 
NOW, THEREFORE, IT IS HEREBY AGREED as follows:
 
1. Services.
 

1.1. Employment. During the Term (as defined be­low), the Company engages
Employee to perform such services as the Company may from time to time
reasonably request on behalf of itself or its Affiliate consistent with
Employee's stature and experience in the motion picture industry, at such
locations as the Company shall reasonably request consistent with its reasonable
business needs (the "Services"), it being agreed that Employee's principal
residence shall be and remain in Tampa, Florida.  For purposes of this
Agreement, "Affiliates" shall mean, as to any per­son, any other person
controlled by, controlling or under common control with, directly or indirectly,
such person. “Person" shall mean any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust, unincorporated organization or government or other agency or political
subdivision thereof, or any other entity.

 

1.2. Ownership of Properties. The Company shall exclusively own all rights
(including, without limitation, all copyrights therein and all renewals and
extensions thereof) throughout the universe, in perpetuity, now known or
hereafter devised, in and to any material and/or ideas written, suggested or
submitted by Employee during the Term and all other results and proceeds of the
Services (the "Properties"). All of such services and the results and proceeds
thereof, including without limitation, the Properties and rights referenced
herein (all such material, services and the results and proceeds thereof being
referred collectively herein as the “Material”), rendered by Employee hereunder
were and/or will be created by Employee as a “work-made-for-hire” specially
ordered or commissioned by Company, with Company being deemed the sole author of
the Material and the sole and exclusive owner of all rights in and to the
Material.  To the extent, if at all, the Material may be determined not to be a
“work-made-for-hire”, all of the above-referenced rights in it shall be deemed
transferred and assigned to Company by this Agreement.  Without limiting the
generality of the foregoing, these rights shall include all motion picture,
television, radio, dramatic, musical, publication and other rights in and to the
Properties, including the sole and exclusive right to photograph and record the
same with or without dialogue, music and other sounds synchro­nously recorded,
and to perform, exhibit, distribute, reproduce, transmit, broadcast or otherwise
communicate the same and/or motion picture, dramatic or other versions or
adaptations thereof, theatrically, non-theatrically and/or by means of
television, radio, the legitimate stage and/or any other means now known Or
hereafter devised and to manufacture, publish and vend printed and/or recorded
versions or adaptations thereof, either publicly or privately and for profit or
otherwise. The Company and its licensees and assigns shall have the right to
adapt, change, revise, delete from, and to and/or rearrange the Properties or
any part thereof written or submitted by Employee, to combine the same with
other works to any extent and to change or substitute the title thereof, and in
this connection employee hereby waives any rights commonly referred to “moral
rights" of authors. Employee agrees to execute and deliver to the Company such
assignments or other, instruments as the Company may require from time to time
to evidence its ownership of the results and proceed as of Employee's services;
provided, however, that nothing in this Agreement shall be deemed in any manner
to restrict or qualify Employee's ownership of or right to exploit Employee's
personal memoirs or the rights of Employee under any separate screenwriting
agreement between Company or its predecessors and Employee.

 

1.3 Term. The term of this Agreement (the "Term”) shall commence as of the date
hereof and shall end on April 1, 2016 unless extended or sooner termi­nated in
accordance with the provisions of this Agree­ment.

 

1.4. Commitment.

 

1.4.1 Employee shall dedicate no less than 40 hour per week the Services.  The
parties hereto acknowledge that Employee's performance and Services hereunder
are of a special, unique, unusual, extraordinary and intellectual character,
which gives them peculiar value, the loss of which cannot be reason­ably or
adequately compensated in an action at law for damages, and that a breach by
Employee of the terms hereof (including without limitation this Paragraph and
Paragraph 1.7 hereof) will cause the Company irreparable injury. Employee agrees
that the Company is entitled to injunctive and other equitable relief to prevent
a breach or threatened breach of this Agreement, which shall be in addition to
any other rights or remedies to which the Company may be entitled.

 
 
1

--------------------------------------------------------------------------------

 

1.4.2. Notwithstanding anything to the con­trary stated in this Agreement,
Employee may acquire and/or retain, and take custom­ary actions to maintain and
preserve Employee's ownership of:

 

  (1) securities of any corporation that are registered under Sections 12(b) or
12(g) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"),
and that are publicly traded as long as Employee is not part of any control
group of such corpora­tion;

 

  (2) any securities of a partnership, trust, corporation or other person so
long as Employee remains a passive investor in that entity and does not become
part of any con­trol group thereof and so long as such entity is not, directly
or indirectly, in competition with the Company;

 

  (3) any corporations now owned or con­trolled by Employee directly or
indirectly including without limitation Transferors; and

 

  (4) securities of the Company.

           

1.5. Power and Authority.

          
1.5.1.
Employee shall be President and Chairman of the Board of Directors of the
Company (the "Board"). Employee shall report only to the Board.



 

1.5.2. The Company may from time to time appoint Employee to one or more offices
of the Company. Employee agrees to accept such offices if consistent with his
stature and experience and with the type of one or more of its offices with the
Company previously held by Employee.  Upon execution of this Agreement, the
Company will appoint Employee the Chairman, Chief Executive Officer, President,
and Treasurer to a newly formed subsidiary to be named Seven Arts Music and
Television, Inc.



 

1.5.3. In the event that, after the Effec­tive Date, Company is a party to any
merger or combination involving an Affiliate, Employee shall be the President of
the surviving entity in such transaction or, in the event of a consolidation or
similar transaction with an Affiliate, the ultimate parent of Company.

 
1.5.4
In addition to such power and authority described in the Company’s bylaws, the
Employee will evaluate all private capital raising options presented to the
Company as well as oversee the Company’s stock ledger.

 

1.5.5 The Employee will manage the public company filing process, including
appointing professionals for such filings.

 

1.6.  Confidentiality. Employee acknowledges that in furnishing his Services to
the Company, he will, through the Term, come into close contact with many
confidential affairs of the Company, including informa­tion about costs,
profits, markets, sales, products, key personnel, pricing policies, operational
methods, techni­cal processes, other business affairs and methods, plans for
future development and other information not readily available to the public.
Employee further ac­knowledges that the business of the Company is international
in scope, that its products are marketed through­out the world, that the Company
competes in nearly all of its business activities with other organization; that
are or could he located in nearly any part of the world and that the nature of
Employee's Services, position and expertise are such that he is capable of
competing with the Company from nearly any location in the world. In recognition
of the foregoing, Employee and agrees that he will:

 

 
A.         keep secret all material confidential matters of the Company that are
not otherwise in the public domain and will not intentionally disclose them to
anyone outside of the Company, either during or after the Term, except (i) with
the Company’s written consent,(ii) any disclosure required in a legal or
administrative proceeding or otherwise required by law, with which, absent a
protective order, Employee believes, in good faith, he is legally obligated to
comply; and (iii) any disclosure made by Employee in connection with any legal
proceedings between the Company and him.  With respect to the disclosure
described in clause (ii) of the immediately preceding sentence, Employee agrees
to give notice of the request for disclosure to the Company in order for the
Company, at its expense, to seek an appropriate protective order against such
disclosure; and

 

 
B.         deliver promptly to the Company, on termination of the Term or at any
other terms the Company may so request, at the Company's expense, all memoranda,
notes, records, reports and other documents (and all copies thereof)
(collectively, "Company Materials") relating to the Company's business that
Employee obtained while employed by, or otherwise serving or acting on behalf
of, the Company that Employee may then possess or have under his control other
than (i) any Company Materials which Employee has received in his capacity as a
shareholder of the Company, (ii) any Company Materials or portions thereof that
consist exclusively of information which is in the public domain, and (iii) any
Company Materials which consist of names, addresses, telephone numbers and other
contact information for any Persons involved in the entertainment industry.

 
1.7.
Indemnification. Employee shall be entitled through the Term to the benefit of
the indemnification provisions contained on the date hereof in the bylaws of the
Company and any applicable Bylaws of any Affiliate, notwithstanding any future
changes therein, to extent permitted by applicable law at the time of the
assertion of any liability against the Company or any Affiliate, as the case may
be.

 
 
2

--------------------------------------------------------------------------------

 

2. Compensation.

           
As compensation and consideration for all Services provided by Employee during
the Term pursuant to this Agreement, the Company agrees to pay to Employee the
compensation set forth below.
 

2.1. Fixed Annual Compensation. In consideration for Employee's Services
hereunder, the Company shall pay to Employee a salary ("Fixed Annual
Compensation") at the rate of $200,000 per year, payable $17,000 on the first
day of each calendar month during the Term.

 

2.2.  Bonus.  10% of any net income (after deduction of participations,
residuals and costs of collection) realized by SAE or its subsidiaries (the
“Group”) from the music and movie license agreements to be entered into
simultaneously with this Agreement ("Additional Compensation").

 

2.3 License Consideration. Company and Employee will enter into a music and a
movie license agreement.  In addition to an agreed upon cash fee, such
agreements will provide for an equity issuance of 20% of the shares of the
Company’s common stock outstanding, which shall be subject to a restrictive
legend under Rule 144.  Such share issuance will have an anti-dilution provision
for a period of 5 years.


2.4. Employee Business Expense Reimbursement. Employee shall be entitled to
reimbursement of all reasonable and customary business travel and entertainment
expenses for which Employee makes an adequate accounting to the Company. The
determination of the adequacy of the ac­counting and reasonableness of the
expenses shall be within the reasonable discretion of the Company's inde­pendent
certified accountants taking into consideration the substantiation requirements
of the Internal Revenue Code of 1986, as amended (the "Code"). If verification
is provided, the non-deductibility of such expenses for tax purposes shall not
affect Employee's right to reim­bursement.

 

2.5.  Directors and Officers Liability, Errors and Omissions, General
Comprehensive Liability and Worker’s Compensation Insurance. Employee shall be
entitled to the protection of any insurance policies the Company may elect to
maintain  generally for the benefit of its directors and officers against all
costs, charges and expenses whatsoever in­curred or sustained by Employee or his
legal representa­tives in connection with any action, suit or proceeding to
which Employee (or his legal representatives or other successors) may be made a
party by reason of Employee being or having been a director or officer of
Company or Employee serving or having served any other enterprise as a director,
officer or employee at the request of the Company, provided that the Company
shall use its best ef­forts to cause to be maintained in effect for the period
commencing on the date hereof and including not less than three years from the
date the term ends policies of director and officers' liability insurance of at
least the same coverage as those maintained by the Company as of the date hereof
and containing terms and conditions that are no less advantageous than such
policies. Notwithstanding the foregoing, the Company shall not be obligated to
pay any premium on such insurance policies in excess of the premium the Company
pays as of the date of execution of this Agreement. Employee shall be added as
an additional insured to the errors and omissions, general comprehensive
liability and worker's compensation insurance policies for each Seven Arts
Picture to the extent that Company obtains and maintains such policies.

 

2.6. General.  Employee shall be entitled to par­ticipate in any health,
vacation, insur­ance or other plans, benefits or policies available to the
employees of the Company on the terms generally applicable to such employees.

 

3. Termination.

 
If any of the events described in this Para­graph 3 shall occur, Employee shall
be entitled to the benefits provided in Paragraph 4 hereof upon the subse­quent
termination of Employee's employment during the Term. As used in this Agreement,
"Date of Termination" means (i) if employment is terminated for Disability (as
defined in Paragraph 3.1 below), thirty (30) days after Notice of Termination is
given (provided that Employee shall not have returned to the performance of his
duties on a full-time basis during such thirty (30) day period), and (ii) if
employment is terminated for any other reason, the date specified in the Notice
of Termination (which, in the case of termination “For Cause" pursuant to
Paragraph 3.3 shall not be less than thirty (30) days, and in the case of a
termination for "Good Reason" pursuant to Paragraph 3.4 shall not be more than
sixty (60) days, respectively, from the date such Notice of Termination is
given); provided that, if within thirty (30) days after any Notice of
Termination is given, the party receiving such Notice of Termination notifies
all other parties that a dispute exists concerning the termination (a "Notice of
Dispute”), the Date of Termination for purposes of determining Employee's
con­tinued right to compensation under Paragraph 2.1 hereof shall be the date on
which the dispute is finally deter­mined either by mutual written agreement of
the parties, by a binding arbitration award, or by a final judgment, order or
decree of a court of competent jurisdiction (the time for appeal therefore
having expired and no appeal having been perfected); and provided further that
the Date of Termination shall be extended by a Notice of Dispute only if such
notice is given in good faith and the party giving such notice pursues the
resolution of such dispute with reasonable diligence. In addition, if the
Company acknowledges that it has terminated Em­ployee other than “For Cause" (as
hereinafter defined), the Date of Termination shall be the date upon which
Employee receives payments due to him under Paragraph 4.4 hereof. "Notice of
Termination" means a writ­ten notice that shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated. The sole bases for
termination of the Term shall be:
 

3.1. Disability. If, as a result of Employee's incapacity because of physical or
mental illness, Employee shall have been absent from his duties with the Company
on a full-time basis for six consecutive months, and within 30 days after
written Notice of Termi­nation is given he shall not have returned to the
full­time performance of his duties, the Company may terminate Employee's
employment for "Disability”

 

3.2.  Retirement. Termination by the Company or Employee of Employee's
employment based on "Retirement” shall mean termination in accordance with the
Company's retirement policy or policies, including early retire­ment, generally
applicable to its salaried employees or in accordance with any retirement
arrangement established with Employee's consent, and in the event of termination
of Employee's employment based upon Retirement, Employee shall be compensated in
accordance with such policies and arrangements.

 
 
3

--------------------------------------------------------------------------------

 

3.3. Termination by the Company "For Cause” Termination by the Company of
Employee's employment “For Cause”, shall mean termination upon (i) the willful
and continued failure by Employee substantially to perform his duties with the
Company in good faith (other than any such failure resulting from his incapacity
because of physical or mental illness or any such actual or antici­pated failure
resulting from his termination for “Good Reason”), after a demand for
substantial performance is delivered to him by the Board that specifically
identifies the manner in which the Board believes that Employee has not
substantially performed his duties in good faith, or (ii) the willful engaging
by Employee in conduct that is demonstrably and materially injurious to the
Company, monetarily or otherwise. For purposes of this Paragraph 3.3, no act, or
failure to act, on Employee's act shall be considered "willful" unless done, or
omitted to be done, by Employee not in good faith and without reasonable belief
that his action or omission was in the best interest of the Company.
Notwithstanding the foregoing, Employee shall not be deemed to have been
terminated For Cause unless and until there shall have been delivered to
Employee written Notice of Termination and a copy of resolutions duly adopted by
a majority of the members of the Board at a meeting called and held for such
purpose (after reasonable notice to Employee and an opportunity for Employee,
together with his counsel, to be heard before the Board) finding that in the
good faith opinion of the Board, Employee was guilty of conduct set forth above
in clause (i) or (ii) of the first sentence of this Paragraph 3.3 and specifying
the particulars thereof in detail.

 

3.4. Employee's Termination for Good Reason. Employee shall be entitled to
terminate Employee’s employment for Good Reason. For purposes of this Agreement,
"Good Reason" shall mean the commission or omission of the following actions at
any time after Employee no longer controls, directly or indirectly, the voting
rights with respect to that number of shares of the voting securities of the
Company necessary to elect a majority of the directors of the Company:

 

 
A.           The assignment to Employee of any duties inconsistent in any
material respect with his status set forth in Paragraphs 1.1 and 1.6 hereof, the
assignment of any duties or rights of Employee hereunder to any other person, or
a change in Employee’s reporting duties, as set forth herein.

 

 
B.         A reduction by the Company of the Fixed Annual Compensation or the
Bonus Pool.

 

 
C.         The failure by the Company to contin­ue in effect any compensation
plan in which Employee participates, or any substitute plans hereafter adopted
(other than in connection with an “across the board” modification to a
plan generally available to the Company's employees), unless an equitable
ar­rangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan or the failure by the Company to continue
Employee’s participation therein.

 

 
D.         Any purported termination of Employee's employment that is not
effected pursuant to a Notice of Termination; and for purposes of this
Agreement, no such purported termination shall be effective.

 

 
E.         A Change in Control of the Company (as defined below).

 

3.5. Change in Control.  For purposes of this Agreement, “Change in Control of
the Company” shall be deemed to have occurred if any “person” (as such term is
used in Sections 13 (d) and 14 (d) of the Exchange Act and the Regulations
promulgated there under), acquires, directly or indirectly, 20% or more of the
Full Voting Power of the Company.  “Full Voting Power” shall mean the right to
vote in the election of one or more directors through proxy or by the beneficial
ownership of the common stock or other securities then entitled to vote in the
election of one or more directors.  For purposes of calculating the percentage
ownership of Full Voting Power of a person, all warrants, option or rights held
by all persons with respect to the Company shall be deemed to have been
exercised and all convertible or exchangeable securities shall be deemed to have
been converted or exchanged, as the case may be disregarding for such purposes
any restrictions on conversion, voting (such as proxies), exchange or exercise,
in each case for the maximum number of shares of the common stock or other
securities entitled to then vote in the election of one or more directors.

 
           

3.6   Notice of Termination. Any purported termination of employ­ment by
Employee pursuant to Paragraph 3.4 thereof shall be made, in addition to any
other requirements that may be set forth herein, by giving Notice of Termination
within six months of the action set forth above giving rise to the right to
terminate for Good Reason. The failure of Employee to give Notice of Termination
within such period shall not be construed to prevent the giving of Notice  of
Termination upon the next occurrence of such action or upon the occurrence of
another action set forth in Paragraph 3.4 hereof. The Company shall have 30 days
after receipt of the Notice of Termination to cure the event giving rise to
Employee's right to terminate for Good Reason. Employee's right to terminate his
employment pursuant to Paragraph 3.4 hereof shall not be affected by his
incapacity due to physical or mental illness. Any purported termination by the
Company or by Employee shall be communicated by written Notice of Termination to
the other party hereto.

       

3.7  Remedies. Notwithstanding anything contained in this Agreement to the
contrary, in the event of a failure or omission by Company constituting a breach
of its obligations hereunder, the damage, if any, caused or Employee by such
breach shall not be considered as irreparable or sufficient to entitle Employee
to injunctive or other equitable relief. Consequently, Employee’s rights and
remedies hereunder shall be limited to the right, if any, to obtain damages at
law and Employee shall have no right in such event to enjoin or restrain the
distribution or exhibition of any Seven Arts Pictures.

 

4. Compensation upon Termination

 

4.1. Death of Employee. Upon the death of Employ­ee ("Death"), the Company shall
pay to Employee (i) the Fixed Annual Compensation that would otherwise be
payable to Employee hereunder up to the end of the month in which such Death
occurs, (ii) Bonus which may become due and payable to Employee from time to
time in the ordinary course of business pursuant to the terms of this
Agree­ment, and (iii) all Options and Additional Compensation vested up to the
end of the month of the date of death. Upon such payments, the Company shall
have no further liability or obligation hereunder to the deceased Employee's
estate, his executors or administrators, his heirs or assigns or any other
person claiming under or through him.

 
 
4

--------------------------------------------------------------------------------

 

4.2. Disability of Employee. Upon the termination of Employee's employment as a
result of his Disability, Employee shall be entitled to receive (i) 100% of
Employee's Fixed Annual Compensation for an additional six months (“Disability
Date”), (ii) whatever Bonus which may become due and payable to Employee from
time to time in the ordinary course of business pursuant to the terms of this
Agreement; and (iii) all Options and Additional Compensation vested through the
Disability Date.

           

4.3. Termination For Cause. If Employee’s employ­ment shall be terminated For
Cause, the Company shall pay Employee the full Fixed Annual Compensation,
whatever Bonus that has become due and payable to Employee on or prior to the
Date of Termination and other benefits to which Employee is entitled through the
Date of Termination at the rate in effect at the time Notice of Termination is
given.

          

4.4. Termination Other Than For Cause, Retirement, Death or Disability or For
Good Reason. If Employee's employment by the Company shall be terminated (i) by
the Company other than For Cause, Retirement, Death or Disability or (ii) by
Employee for Good Reason, then Employee shall he entitled to the benefits
provided below:

           

 
A.         The Company shall pay Employee, no later than the fifth day following
the Date of Termination, a lump sum equal to 299% of the aggregate of all Fixed
Annual Compensation payments arising under Paragraph 2.1 hereof discounted (to
the then present value) at a discount rate of 5% per annum applied to each
future payment from the time it would have become payable up to the Date of
Termina­tion.

 

 
B.         All Options granted to Employee shall fully vest and be exercisable
at any time by Employee and Employee shall receive such other Additional
Compensation to which it would be entitled for the balance of the Term as if
such termination had not occurred. Employee shall have all his rights under
Paragraphs 1.9 and 1.10 with respect to all motion pictures therein referred to.

 

 
C.         Employee and the Company will review a list of all pro­jects in
development during the Term (regardless of whether or not such projects
previously have been set for production or such projects previously have been
aban­doned or deemed abandoned) (the "Listed Properties") and all such Listed
Projects originated by Employee or in existence on commencement of Term shall be
assigned to Employee who will assume all Company’s obligations therefore under a
customary “turnaround” agreement and pay to Company on commencement of principal
photography of a motion picture based on a Listed Property all out-of-pocket
costs incurred by Company and not previously reimbursed for such Listed
Property.

 

4.5. No Mitigation. Employee shall not be re­quired to mitigate the amount of
any payment provided for in this Section 4 by seeking other employment or
other­wise, nor shall the amount of any payment or benefit provided for in this
Section 4 be reduced by any compen­sation earned by Employee as the result of
employment by another employer or by retirement benefits after the Date of
Termination. The Company shall not be entitled to any rights to offset, mitigate
or otherwise reduce the amounts owing to Employee by virtue of this Section
4 with respect to any rights, claims or damages that the Company may have
against  Employee.

 

4.6. Potential Taxes. Should any payments hereunder or contemplated hereby be
subject to excise tax pursuant to section 4999 of the Code or any successor or
similar provision thereto, or comparable state or local tax laws, the Company
shall pay to Employee such addi­tional compensation as is necessary (after
taking into account all Federal, state and local income taxes payable by
Employee as a result of receipt of such compensation) to place Employee in the
same after-tax position that he would have been in had no such excise tax (or
any inter­est or penalties thereon) been paid or incurred. The Company shall pay
such additional compensation upon the earlier of (i) the time at which the
Company is required to withhold such excise tax for any payments to Employee or
(ii) 30 days after Employee notifies the Company that Employee has filed a tax
return that takes the position that such excise tax is due and payable in
reliance on a written opinion of Employee's tax counsel that it is more likely
than not that such excise tax is due and payable. If Employee makes any payment
with respect to, any such excise tax as a result of an adjustment to Employees
tax liability by any Federal, state or local authority, the Company will pay
such additional compensation within 30 days after Employee notifies the Company
of such payment. Without limiting the obligation of the Company hereunder,
Employee agrees, in the event Employee makes any payment pursuant to the
preceding sentence, to negotiate with the Company in good faith with respect to
procedures reason­ably requested by the Company that would afford the Company
the ability to contest the imposition of such excise tax; provided, however,
that Employee will not be required to afford the Company any right to contest
the applicability of any such excise tax to the extent that Employee reasonably
determines that such contest is inconsistent with the overall tax interests of
Employee. The Company agrees to hold in confidence and not to dis­close, without
Employee's prior written consents, any information with regard to Employee's tax
position that the Company obtains pursuant to this Paragraph 4.6.

 

5. General.

 

5.1. Applicable Law Controls. Nothing contained in this Agreement shall be
construed to require the commission of any act contrary to law and wherever
there is any conflict between any provisions of this Agreement and any material
statute, law, ordinance or regulation contrary to which the parties have no
legal right to contract, then the latter shall prevail; provide however, that in
any such event the provisions of this Agree­ment so affected shall be curtailed
and limited to the extent necessary to bring them within applicable legal
requirements, and provided further that if any obligation to pay the Fixed
Annual Compensation, bonuses or any other amount due Employee hereunder is so
curtailed, then such compensation or amount shall be paid as soon thereafter,
either during or subse­quent to the Term, as permissible.

 

5.2.  Waiver. Any party hereto may waive the benefit of any term, condition or
covenant in this Agreement or any right or remedy at law or in equity to which
any party may be entitled, but only by an instrument in writing signed by the
parties to be charged. No estoppel or waiver may be raised against any party
except to the extent the other party relies on an instrument in writ­ing, signed
by the party to be charged, specifically reciting that the other party may rely
thereon. The parties' rights and remedies under and pursuant to this Agreement
or at law or in equity shall be cumulative and the exercise of any rights or
remedies under one provi­sion hereof or rights or remedies at law or in equity
shall not be deemed an election of remedies; and any waiver or forbearance of
any breach of this Agreement or remedy granted hereunder or at law or in equity
shall not be deemed a waiver of any preceding or succeeding breach of the same
or any other provision hereof or of the opportunity to exercise such right or
remedy or any other right or remedy, whether or not similar, at any preceding or
subsequent time.

 
 
5

--------------------------------------------------------------------------------

 

5.3. Attorneys' Fee and Costs. In any action, suit or proceeding brought by any
party hereto with respect to this Agreement, its subject matter or the actions,
statements or conduct of any or each of the parties in the negotiation,
execution or performance of this Agreement, the prevailing party shall be
entitled to recover from the other parties all costs and expenses incurred in
connection therewith, including but riot limited to attorneys, fees, attorneys'
costs and court costs.

 

5.4. Notice. All notices and other communica­tions hereunder shall be in writing
and may be deemed given if delivered personally or sent by certified mail return
receipt requested, telex, telegraph or facsimile, at the address set forth
below, or such substitute ad­dress as may from time to time be designated by
like notice.

 
Company:                          SEVEN ARTS ENTERTAINMENT INC.
 
                                           8439 Sunset Blvd., Suite 402
 
                                           Los Angeles, CA 90069
 


 


 
 
 
 
Employee:                          VINCE VELLARDITA
 
                                            Bridgeport Enterprises
 
                                            2701 Gulf Boulevard
 
                                            Indian Rocks Beach, FL  33785
 


 

5.5 Governing Law. This Agreement shall be governed by, construed and enforced
and the legality and validity of each term and condition shall be determined in
accordance with the laws of the California.

           

5.6. Captions. The paragraph headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

           

5.7.  No Joint Venture. Nothing herein contained shall constitute a partnership
between or joint venture by the parties hereto or appoint any party the agent of
any other party. No party shall hold itself out contrary to the terms of this
Paragraph 5.7 and, except an other­wise specifically provided herein, no party
shall become liable for the representation, act or omission or any other party.
This Agreement is not for the benefit of any third party who is not referred to
herein and shall not be deemed to give any right or remedy to any such third
party.

          

5.8.  Assignment.  Employee may assign all or any portion of his rights to
receive compensation hereunder to any corporation at least 50% of the capital
stock of which is owned or controlled by Employee or trusts for the benefit of
the children or family of Employee. The Company may assign this Agreement or all
or any portion of its rights hereunder to any corporation at least 50% of the
capital stock of which is owned or controlled by the Company.­ Notwithstanding
the foregoing provisions of this Para­graph 5.8 no such assignment shall relieve
the assignor from any of its obligations hereunder or change any of the terms
and provisions of Employee's employment hereunder. This Agreement shall be fully
effective and binding upon the successors in interest, predecessors in
inter­est, assigns and Affiliates of the Company.

 

5.9.  Modification/Entire Agreement. This Agree­ment may not he altered,
modified or amended except by an instrument in writing signed by all of the
parties here­to. No person, whether or not an officer, agent, employ­ee or
representative of any party, has made any authority to make for or on behalf of
that party any agreement, representation, warranty, statement, promise,
arrangement or understanding not expressly set forth in this Agreement or in any
other document executed by the parties concurrently herewith ("Parole
Agreements'). This Agreement and all other documents executed by the parties
concurrently herewith constitute the entire agreement between the parties and
supersede all express or implied, prior or concurrent, Parole Agreements and
prior written agreements with respect to the subject matter hereof. The parties
acknowledge that in entering into this Agree­ment, they have not relied and will
not in any way rely upon any Parole Agreements.

 
 
6

--------------------------------------------------------------------------------

 

5.10. Jurisdiction /Venue /Service. Employee, Employee and the Company and their
respective successors in interest and assigns, each as to and for the benefit of
the other: (a) hereby irrevocably submit to the exclusive jurisdiction of the
Federal courts in Los Angeles County, California (the "Applicable Court") for
the purpose of any action, suit or proceeding arising out of or based upon the
subject matter of, or transactions contemplated by, this Agreement (each an
"Applicable Action"); (b) hereby irrevocably waive and agree not to assert (by
way, of motion, as a defense or otherwise) in any Applicable Action brought in
the Applicable Court any claim (i) that it or he is not subject personally to
the jurisdiction of the Applicable Court; (ii) that the Applicable Action is
brought in an inconvenient forum; (iii) that the venue of the Applicable Action
is improper; or (iv) that this Agreement or its subject matter may not for any
other reason be enforced in the Applicable Court; (c) hereby irrevocably consent
to service of process of the Applicable Court in the same manner as any other
notice is served on the Company or Employee (as the case may be) pursuant to
Paragraph 5.4 hereof; and (d) irrevocably agree that final judgment (including
the exhaustion of all rights to appellate review) in any Applicable Action
("Judgment") shall be conclusive and may be enforced in any other jurisdiction
(i) by action, suit or proceeding on the Judgment, a certified and true copy of
which shall be absolutely conclusive evidence of the fact and of the amount of
any liability under or pursuant to the Judg­ment; or (ii) in any other manner
not prevented by any applicable law.

 

5.11.  Contractual Nomenclature. A11 references herein to "Dollars" or shall
mean Dollars of the United States of America, its legal tender for all debts
public and private. Wherever used herein and to the extent appropriate, the
masculine, feminine or other gender shall include the other two genders, the
singular shall include the plural, and the plural shall include the singular.

 
IN WITNESS WHEREOF, the parties have executed the Agreement as of the date first
above written.
 


 
“COMPANY”
 


 
SEVEN ARTS ENTERTAINMENT INC.
 


 


 


 
By:______________________
 


 


 
“EMPLOYEE”
 


 


 
____________________
 
VINCE VELLARDITA
 


7

--------------------------------------------------------------------------------

 